Citation Nr: 1206339	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-28 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for benign prostatic hypertrophy (claimed as prostatitis).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel






INTRODUCTION

The Veteran had active service from June 1978 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at a Central Office Board hearing in January 2012.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

The Veteran's benign prostatic hypertrophy is currently productive of urgency, dribbling after urination, "frequent urination," weak stream, split stream, and "frequent" sleep interruptions for urination.  There is no evidence of urine leakage requiring the wearing of absorbent materials requiring changing less than two times per day; urinary frequency with daytime interval between two and three hours or awakening two times per night; obstructed voiding; or urinary tract infection.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for benign prostatic hypertrophy are not met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.97, 4.115b, Diagnostic Code (DC) 7527 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-connected benign prostatic hypertrophy is more disabling than currently evaluated.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When rating the service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  "Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's benign prostatic hypertrophy is currently rated as noncompensably disabling pursuant to 38 C.F.R. § 4.115b, DC 7527.  DC 7527 provides that prostate gland injuries, infections, hypertrophy, postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, DC 7527.  

Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  Where there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day, a 60 percent evaluation is warranted.  A 40 percent rating is warranted where the disorder requires the wearing of absorbent materials which must be changed 2 to 4 times a day.  A 20 percent evaluation is warranted where the disorder requires the wearing of absorbent materials that must be changed less than 2 times per day.  38 C.F.R. § 4.115a.

For a rating based on urinary frequency, a 40 percent evaluation is warranted when there is a daytime voiding interval less than one hour, or awakening to void five or
more times per night.  A 20 percent evaluation is warranted when there is a daytime voiding interval between one and three hours, or, awakening to void three to four times per night.  A 10 percent evaluation is warranted for a daytime voiding interval  between two and three hours, or; awakening to void two times per night.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  A 10 percent evaluation is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A noncompensable evaluation is warranted for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  38 C.F.R. § 4.115a.

Recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization (greater than 2 times per year), and/or requiring continuous intensive management warrants a 30 percent evaluation.  Urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent evaluation.  38 C.F.R. § 4.115a.
Relevant Evidence

Evidence relevant to the current severity of the Veteran's benign prostatic hypertrophy includes a VA genitourinary examination in June 2008.  During this examination the Veteran reported that he began noticing severe urinary urgency and dribbling several months earlier.  He was treated with Flomax and then became completely asymptomatic.  After starting on Flomax the Veteran reported that he did not wake up at night to void and no longer experienced frequency or urgency.  The examiner noted that the Veteran really had no evidence of prostatitis.  Probably what he had now was the beginning of lower tract urinary symptoms secondary to mild prostatic hypertrophy.  He reportedly was to be investigated upon discharge from military service more definitively.  

The examiner noted that the Veteran had no evidence of renal dysfunction.  There was no evidence of lethargy, weakness, anorexia, or weight loss.  The Veteran was not incontinent.  There was no evidence of malignancy.  His occupation, while in the service, was military personnel human resources.  He was not impotent and not undergoing dialysis.  He had no residuals of gastro urinary disease at the time of the examiner.  On his medication of Flomax, the Veteran was reportedly completely asymptomatic.  Physical examination revealed a well-developed, well-nourished male in no distress.  There were no lesions on the penis and the tests were both down.  There were no masses.  Rectal examination showed a slightly enlarged prostate.  Kidney function was no an issue.  All proper conducted diagnostic and clinical tests had been done.  The final diagnosis was benign prostatic hypertrophy, mild, well controlled with medication.  The examiner noted that the Veteran's urinary symptoms were more likely than not secondary to mild benign prostatic hyperplasia.  

In his November 2008 notice of disagreement the Veteran wrote that his symptoms were not, in fact, controlled with mediation.  The Veteran wrote that while he was started on Flomax in April 2008, the medication was totally ineffective and the prescription was not renewed following the trial period.  The Veteran indicated that he still suffered from his original symptoms of frequent urination and dribbling after urination.  
In his July 2009 substantive appeal the Veteran reiterated that his benign prostatic hypertrophy was not controlled with medication.  He indicated that he continued to experience a wide variety of symptoms including, but not limited to, urgency, dribbling, frequent urination, weak stream, split stream, and frequent sleep interruptions for urination.  He indicated that his condition was exacerbated by post-military employment as a mate on a tugboat.  Standing watches, he required someone to relieve him of his duties so he could urinate, usually more than once in a six hour watch.  In a crowded harbor or busy waterway this proved to be difficulty or impossible, and he had to resort to the extremely embarrassing situation of voiding into a water bottle or other container.  Additionally, the Veteran reported that he never made it through his six-hour off watch sleep period without having to urinate two to three times.  Although he drank less than the daily recommended amount of liquids, he had to decrease his fluid intake to limit the effects on his condition.  

During the January 2012 Board hearing the Veteran testified that he did not require daytime voiding between two to three hours and did not wake up to void at least twice per night.  The Veteran indicated that he sometimes was required voiding every two to three hours, other times not.  The Veteran also indicated that did not have to void twice per night, sometimes once per night and sometimes he did not have to void at all at night.  The Veteran also testified that he did not wear absorbent materials which required changing during the day.  He also indicated that he was not seeing a doctor regularly for his condition and had not been hospitalized.  Finally, the Veteran reported that his condition had not gotten worse since his separation from service and had, in fact, stayed the same.  

Analysis

Given the above evidence, the Board finds that an initial compensable disability rating for service-connected benign prostatic hypertrophy is not warranted.  While the Veteran has reported urgency, dribbling, frequent urination, weak stream, split stream, and frequent sleep interruptions for urination he has denied urine leakage requiring the wearing of absorbent materials requiring changing less than two times per day; urinary frequency with daytime voiding interval between two and three hours or awakening two times per night; obstructed voiding; or urinary tract infection.  Specifically, he denied such symptoms during the January 2012 Board hearing.  As such, the criteria for an initial compensable disability rating are not met.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate the prostate, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has also considered his statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, other than requesting higher evaluations, his pleadings have been non-specific.  The Board does find that the Veteran's reports of symptomatology during the January 2012 Board hearing to be competent and credible.  

As such, the Board finds the Veteran's specific reports of symptomatology to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disability and the appeal is denied.

Extraschedular Consideration

The Veteran has argued that his service-connected benign prostatic hypertrophy has affected his ability to maintain substantially gainful employment.  Specifically, the Veteran has argued that his disability is exacerbated by post-military employment as a mate on a tugboat in that, while standing watch, he required someone to relieve him of his duties so he could urinate, usually more than once in a six hour watch.  As such, the Board will now determine whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's benign prostatic hypertrophy.  The competent medical evidence of record shows that his prostate disorder is manifested by urgency, dribbling, frequent urination, weak stream, split stream, and frequent sleep interruptions for urination.  The applicable diagnostic codes used to rate the Veteran's benign prostatic hypertrophy provide for ratings based on such symptomatology.  See DC 7527.  Thun v. Peake, 22 Vet. App. 111 (2008).  The effects of the Veteran's prostate disorder have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun, 22 Vet. App. at 111.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of October 1, 2008, the date after his discharge from military service, and an initial noncompensable rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Also, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, by correspondence dated in June 2008.  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate physical examination, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  While the Veteran contends that the information reported during the June 2008 VA examination is inaccurate, he provided all necessary information to adjudicate his claim in his November 2008 statement of the case, July 2009 substantive appeal, and January 2012 Board hearing.  Furthermore, during the January 2012 Board hearing the Veteran specifically indicated that his prostate disorder had not increased in severity since his discharge from military service (i.e., since the June 2008 VA examination).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial compensable disability rating for benign prostatic hypertrophy (claimed as prostatitis) is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


